             Case 1:19-cr-10079-RWZ Document 1 Filed 03/05/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                        Criminal No
                                                                        \(\(^ \00'Vi ^
                                                        Violation:
                 V.

                                                        Count One: Racketeering Conspiracy
 JOHNVANDEMOER,                                         (18 U.S.C. § 1962(d))

                        Defendant.




                                         INFORMATION


       At all times relevant to this Information:


                                        General Allegations


        1.      Defendant JOHN VANDEMOER ("VANDEMOER") was a resident of Palo Alto,

California. VANDEMOER was employed as the sailing coach at Stanford University.

       2.       Stanford University ("Stanford") is a highly selective private university located in

Palo Alto, California. The university's athletic teams compete in most sports at the Division I level,

the highest level.of intercollegiate athletics sanctioned by the National Collegiate Athletic

Association ("NCAA").

       3.       Like many universities, Stanford recruits student athletes, and may apply different

criteria when evaluating applications from students with demonstrated athletic abilities. The

Stanford admissions office typically allocates a number of admissions slots to the Stanford

athletics department, which in turn allocates those slots among the head coaches of varsity sports

for recruiting purposes. The admissions prospects of recruited athletes are higher than those of

non-recruited athletes with similar grades and standardized test scores.
            Case 1:19-cr-10079-RWZ Document 1 Filed 03/05/19 Page 2 of 6



                                             The Enterprise


       4.      The Edge College & Career Network, LLC, also known as "The Key," was a for-

profit college counseling and preparation business in Newport Beach, California, founded by

William Rick Singer in or about 2007 and incorporated in the State of California in or about 2012.

       5.      The Key Worldwide Foundation ("KWF") was a non-profit corporation in

Newport Beach, California that Singer established as a purported charity in or about 2012. In or

about 2013, the Intemal Revenue Service ("IRS") approved KWF as an exempt organization

under Section 501(c)(3) of the Intemal Revenue Code, meaning that KWF was exempt from

paying federal income tax. KWF maintained several bank accounts (collectively, the "KWF

charitable accounts").

       6.      Together, The Key and KWF constituted an "enterprise" as defined by Title 18,

United States Code, Section 1961(4) (the "Key Enterprise"), that is, an association in fact of

entities engaged in, and the activities of which affected, interstate and foreign commerce ("the

enterprise"). The Key Enterprise constituted an ongoing organization whose members functioned

as a continuing unit for a common purpose of achieving the objectives of the enterprise.

                              Purposes of the Racketeering Conspiracv

       7.      The principal purposes of the racketeering conspiracy included the following:

               a.        to facilitate the admission of students to elite universities, including

Stanford, as recmited athletes, regardless of their athletic abilities; and

               b.        to enrich Singer and his co-conspirators personally, and to secure

additional funding for athletic programs controlled by individual coaches, including the Stanford

sailing program controlled by VANDEMOER.
            Case 1:19-cr-10079-RWZ Document 1 Filed 03/05/19 Page 3 of 6



                         Manner and Means of the Racketeering Conspiracy

       8.        Among the manner and means by which the VANDEMOER, Singer, and others

known and unknown to the United States Attorney carried out the racketeering conspiracy were

the following:

                 a.     designating applicants as purported recruits for competitive college athletic

teams, including the Stanford sailing team, without regard for the applicants' athletic abilities, in

exchange for bribes; and

                 b.     concealing the nature and source of the bribe payments by funneling

payments through the KWF charitable accounts.

                        Acts in Furtherance of the Racketeering Conspiracy


       9.        In or about the summer of 2017, VANDEMOER agreed to designate the child of

one of Singer's clients ("Stanford Applicant 1") as a recruit for the Stanford sailing team, in

exchange for a payment to Stanford sailing.

        10.      In support of the student's application. Singer's associate created a student-athlete

"profile" that was sent electronically to Stanford, and that falsely suggested that Stanford

Applicant 1 was a competitive sailor.

        11.      In or about May 2018, after Stanford Applicant 1 deferred his application to

Stanford for one year. Singer mailed a payment of $110,000 from one of the KWF charitable

accounts to the Stanford sailing program in exchange for VANDEMOER's agreement to designate

Stanford Applicant 1 as a sailing recruit in the following year's recruitment cycle.

        12.      In or about the summer of 2018, after Stanford Applicant 1 decided to attend a

different university, VANDEMOER agreed with Singer to use that same recruiting spot for the
          Case 1:19-cr-10079-RWZ Document 1 Filed 03/05/19 Page 4 of 6




child of another one of Singer's clients ("Stanford Applicant 2"), in exchange for a $500,000

payment to the Stanford sailing program.

       13.     In support of the student's application, Singer, together with others, created

documents falsely indicating that Stanford Applicant 2 was a competitive sailor, although the

student in fact had minimal sailing experience.

       14.     Although Stanford Applicant 2 ultimately did not apply to Stanford, Singer mailed

a pajmient of $160,000 j&om one of the KWF charitable accounts to the Stanford sailing program.

       15.     VANDEMOER agreed with Singer that the payment would serve as a "deposit" for

a future student's purported recruitment.
          Case 1:19-cr-10079-RWZ Document 1 Filed 03/05/19 Page 5 of 6



                                          COUNT ONE
                                     Racketeering Conspiracy
                                      (18U.S.C.§ 1962(d))

       The United States Attorney charges:

       16.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

15 of this Information.

       17.     From in or about 2016, and continuing through February 2019, in the District of

Massachusetts and elsewhere, the defendant,

                                  JOHN VANDEMOER,

being a person associated with The Key Enterprise, an enterprise engaged in, and the activities of

which affected interstate and foreign commerce, conspired with others known and unknown to the

United States Attorney to violate Title 18, United States Code, Section 1962(c), that is, to conduct

and participate, directly and indirectly, in the conduct of the affairs of the enterprise through a

pattern of racketeering activity, as defined in Title 18, United States Code, Sections 1961(1) and

(5).

       18.     The pattern ofracketeering activity referenced above, as defined by Title 18, United

States Code, Sections 1961(1) and (5), consisted of multiple acts indictable under:

               a. Title 18, United States Code, Section 1341 (relating to mail fraud);

               b. Title 18, United States Code, Sections 1341 and 1346 (relating to honest
                  services mail fraud);

               c. Title 18, United States Code, Section 1343 (relating to wire fraud);

               d. Title 18, United States Code, Sections 1343 and 1346 (relating to honest
                  services wire fraud); and

               e. Title 18, United States Code, Section 1956 (laundering of monetary
                  instruments).
          Case 1:19-cr-10079-RWZ Document 1 Filed 03/05/19 Page 6 of 6




        19.    It was part of the conspiracy that VANDEMOER agreed that a conspirator would

commit at least two acts of racketeering activity in the conduct of the affairs of the enterprise.

       All in violation of Title 18, United States Code, Section 1962(d).



                                                      ANDREW E. TELLING
                                                      UNITED STATES ATTORNEY



                                               By:       JVC
                                                       Sc S. ROSEN
                                                      ERIC
                                                      JUSTIN D. O'CONNELL
                                                      KRISTEN A. KEARNEY
                                                       LESLIE A. WRIGHT
                                                      Assistant U.S. Attorneys

Date: March 5,2019
